Name: Commission Regulation (EC) NoÃ 487/2006 of 24 March 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 25.3.2006 EN Official Journal of the European Union L 88/3 COMMISSION REGULATION (EC) No 487/2006 of 24 March 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 25 March 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 March 2006. For the Commission J. L. DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 386/2005 (OJ L 62, 9.3.2005, p. 3). ANNEX to Commission Regulation of 24 March 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 97,9 204 52,9 212 102,0 624 101,8 999 88,7 0707 00 05 052 121,0 999 121,0 0709 10 00 624 103,6 999 103,6 0709 90 70 052 77,4 204 53,8 999 65,6 0805 10 20 052 40,8 204 43,0 212 54,3 220 43,9 624 59,3 999 48,3 0805 50 10 052 42,2 624 67,2 999 54,7 0808 10 80 388 76,6 400 127,9 404 92,9 508 82,7 512 76,3 524 62,5 528 79,9 720 80,0 999 84,9 0808 20 50 388 82,6 512 76,3 524 58,2 528 57,2 720 122,5 999 79,4 (1) Country nomenclature as fixed by Commission Regulation (EC) No 750/2005 (OJ L 126, 19.5.2005, p. 12). Code 999 stands for of other origin.